PD-1472-14
                                                                                    COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
                                     THE LAW OFFICES OF GREG GRAY                 Transmitted 2/12/2015 4:43:16 PM
                                                                                    Accepted 2/12/2015 4:53:39 PM
                                                                                                      ABEL ACOSTA
                                                                                                              CLERK
Principal Office
1012 Ridge Road
Rockwall, Texas 75087
(972) 771-5525
(972) 772-7780 FAX
ggray@ggraylawfirm.com

                                                         February 12, 2015                 February 13, 2015

Via eFile
Office of the Clerk
Court of Criminal Appeals
Supreme Court Building
201 West 14th Street, Room 106
Austin, Texas 78701


       RE:              Richard Lee Rabb v. The State of Texas; No. PD-1472-14;
                        Court of Criminal Appeals of Texas at Austin
                        COA No. 07-11-00078-CR

Dear Clerk:

       By this letter I am notifying the Court that I represent Mr. Rabb in the above referenced matter.

        If you have any questions, please feel free to contact my office.


                                                         Sincerely,




                                                         Greg Gray




cc:    Via eService
       Lisa C. McMinn
       State Prosecuting Attorney’s Office
       P.O. Box 13046
       Austin, Texas 78711